Opinion issued October 11, 2012




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-12-00412-CV
                           ———————————
                EFG INSURANCE AGENCY, INC., Appellant
                                       V.
                           GARY BRISCO, Appellee



                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-61929


                         MEMORANDUM OPINION

      Appellant has filed an agreed motion to dismiss the appeal. No opinion has

issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.




                                       2